Citation Nr: 1803058	
Decision Date: 01/17/18    Archive Date: 01/29/18

DOCKET NO.  14-24 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for asbestosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Steven H. Johnston, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1958 to July 1962.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

A hearing was held via live video conference before the undersigned Veterans Law Judge (VLJ) in November 2017; a transcript of that hearing is of record.  At the videoconference hearing, the Veteran's representative sought, and was granted, a 60-day abeyance period for the submission of additional evidence.  38 C.F.R. § 20.709 (2017).  That period of time has lapsed and no additional evidence was received.  Hence, the claim will be considered based on the current record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that it is necessary to remand this matter for an addendum opinion addressing additional evidence that has been added to the record since the most recent VA opinion in April 2014.  Since that time, a VA treatment record from January 2015 has been added that discusses a previous chest CT scan, and part of this discussion includes a notation indicating that the differential diagnosis for the findings on the chest CT scan includes asbestosis.  Additional VA treatment records from November and December 2017 discuss the Veteran having pulmonary fibrosis and progressive lung disease.  Consequently, the Board finds that an additional opinion should be obtained to address whether the Veteran is diagnosed with an asbestos related lung condition, and, if so, whether that condition is connected to the Veteran's service.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain and associate with the claims file any updated/outstanding VA treatment records not already associated with the claims file that are relevant to the Veteran's claim.

2. After the above records development has been completed, return the Veteran's claims file to the examiner who conducted the Veteran's VA examination in 2014 in order to obtain an addendum opinion regarding the Veteran's claimed asbestosis.  If the 2014 examiner is no longer available, arrange for an opinion from an appropriate substitute examiner.  For each opinion provided, the examiner should also provide a complete rationale.  If, in the judgment of the examiner, the requested opinion cannot be provided without examining the Veteran, the Veteran should be scheduled for an appropriate examination.

The examiner should state whether the Veteran is diagnosed with asbestosis (or any asbestos related condition).  If the Veteran has such a diagnosis, the examiner should state whether it is at least as not (50 percent or greater probability) that the Veteran's condition either had its onset in service or was caused or aggravated by the Veteran's service, to include his claimed in-service asbestos exposure.  In this regard, the examiner's attention is directed to the VA treatment notes from January 2015 and November and December 2017 discussing the Veteran's pulmonary conditions.

The examiner should cite to the medical and competent lay evidence of record and explain the rationale for all opinions given.  If after consideration of all pertinent factors it remains that the opinion sought cannot be given without resort to speculation, it should be so stated and the provider must (to comply with governing legal guidelines) explain why the opinion sought cannot be offered without resort to speculation.

3. Once the development described above has been completed, undertake any further development that may be indicated.  Then, readjudicate the claim on appeal.  If the claim remains denied, or less than the full benefit sought is granted, provide the Veteran and his representative with an appropriate supplemental statement of the case and the requisite time to respond.  Then, if the claims file is otherwise in order, return the claims to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).








This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

